Mb. Chief Justice Del Tobo
delivered the. opinion of the court.
Carlos Paoli, as assignee of José G-urgui of Barcelona, Spain, brought an action against Rafael Colorado to recover the sum of 4,198.05 pesetas, equivalent to $838.56. The debt was for certain moving-picture goods sold by Ghirgui to *432Colorado. Tbe latter admitted in Ms answer that he had bought goods from Ghirgui, hut denied that he owed the balance sued for or any other sum. He alleged that he had shipped to G-urgui moving-picture goods of a value exceeding that of what he had received from Gurgui and that, therefore, he was Gurgui’s creditor instead of his debtor,
At the trial both parties introduced evidence and the court finally rendered judgment against the defendant, who then took the present appeal.
The appellant’s brief contains no assignment of errors, as is required by the rules of this court, and for that reason the appeal should be dismissed. This court has insisted repeatedly that the attorneys should prepare their briefs in proper form.- By doing so they will subserve to a greater extent the interests of their clients and at the same time .aid the court in administering justice more rapidly and completely, . : ■
But there is something more in this case. It is observed that in referring to two important documents in the “transcript of the evidence” only the following appears. “Exhibit A. This document is not copied because it would be difficult. Exhibit B. This document is not copied for the same reason.” One of these documents was a current account. In referring in the record to the offer of it in evidence it is said that it contains a note assigning the balance to the plaintiff, in accordance with article 347 of the Code of Commerce, and that the assignment was duly authenticated by the American Consul at Barcelona. In his brief the appellant maintains that it does not appear that the plaintiff is such assignee. The materiality of the said document in relation to the question so raised appears at a glance.
Therefore, as a complete transcript of the evidence has not been filed and the brief does not contain the assignment of errors on which the appeal is based, as required by Rules *43342 and 43 of the Supreme Court, the appeal must be dismissed.
Appeal dismissed,
Justices Wolf, Aldrey, Hutchison and Franco Soto concurred.